Per Curiam.
. In the above case the decree of the Chancellor will be affirmed. In the Chancellor’s opinion all the questions raised are so fully considered any opinion of this court would necessarily be largely repetition. We have carefully examined every question of law and fact involved in the casé, and are clearly of the opinion that the decision of the Chancellor is correct. But while affirming his decree we express no opinion on-that part of the opinion in which he holds that there was such part performance of the contract on the part of the complainant as to remove the inhibition of the statute of frauds. It was not necessary in the decision of the case to pass upon that point, and we are not to be understood as doing so in affirming his decree.